Exhibit 10.1

 

[EXECUTION COPY]

 

COMMERCIAL LEASE AGREEMENT

 

COMMERCIAL LEASE AGREEMENT (this “Lease”), dated as of November 9, 2004, between
JAMES V. DANDENEAU (“LESSOR”), having an address at 307 Thompson Road, Thompson,
CT 06277, and MPAV ACQUISITION LLC, a Connecticut limited liability company soon
to be renamed PUTNAM PLASTICS COMPANY LLC (“LESSEE”), having an address at c/o
Memry Corporation, 3 Berkshire Blvd., Bethel, Connecticut 06801, Attention: Mr.
James G. Binch, with a copy to Finn Dixon & Herling LLP, One Landmark Square,
Suite 1400, Stamford, Connecticut 06901, Attention: David I. Albin, Esq.

 

WHEREAS, LESSOR, LESSEE (as Buyer assignee) and Putnam Plastics Corporation, a
Connecticut corporation (“Seller”) whose stock is wholly-owned by LESSOR, are
parties to that certain Asset Purchase Agreement dated as of November 9, 2004
(the “Purchase Agreement”), pursuant to which LESSEE is to acquire from Seller
and LESSOR substantially all of the assets of the Seller used in connection with
the business of producing extruded medical tubing and related items (the
“Business”); and

 

WHEREAS, LESSOR and Seller are or have been parties to a certain oral or written
lease(s) of the Premises (as defined below) (the “Prior Lease(s)”);

 

WHEREAS, the execution and delivery of this Lease by LESSOR and LESSEE, and the
termination of the Prior Lease(s) effected hereby, are conditions precedent to
the closing of the transactions contemplated by the Purchase Agreement (the
“Closing”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

1. Leased Premises; Termination of Prior Lease(s). LESSOR hereby leases to
LESSEE the premises located at and commonly known as 130 Louisa Viens Drive,
Dayville (Town of Killingly), Windham County, Connecticut 06241 (the
“Premises”), more fully described on Schedule A. The Prior Lease(s) are hereby
terminated, and LESSOR hereby LESSEE (and Seller) from any and all claims,
damages, costs and expenses that would have arisen under the Prior Lease(s)
prior to, on or after the date of this Lease.

 

2. Term of Lease.

 

(a) Initial Term. The primary term of this Lease shall be for five (5) years
(plus additional day(s), as needed, according to the following language),
commencing on the date of this Lease and ending on that date which is the last
day of the month in which the fifth (5th) year anniversary of the date of this
Lease falls.

 

(b) Renewal Option(s). LESSEE shall have two option(s) to extend the term of
this Lease for thirty months each (each a “Renewal Term”), upon the same terms
and

 



--------------------------------------------------------------------------------

conditions except that Base Rent (as defined below), which shall be set at the
beginning of each Renewal Term to the then current fair market rental value of
the Premises for such Renewal Term as determined pursuant to this paragraph (b).
If LESSEE wishes to exercise a renewal option, LESSEE shall give LESSOR written
notice of same no later than six (6) months prior to the expiration of the then
current Lease term (including any Renewal Terms previously exercised). The
current fair market rental value for such Renewal Term shall be determined as
follows: Upon LESSEE’s giving written notice to LESSOR of its intent to
exercise, LESSOR and LESSEE shall have thirty (30) days in which to negotiate in
good faith and agree upon the current fair market rental value of the Premises
for such Renewal Term. If the parties reach such an agreement, their written
agreement to same shall bind both as a renewal of this Lease for such Renewal
Term. If, however, the parties do not reach an agreement within such thirty (30)
days, then, within the next fifteen (15) days, each, at its own cost, shall hire
an appraiser, and, within the fifteen (15) days following that, those appraisers
shall hire a third appraiser, whose costs shall be shared 50:50 by the parties,
each of such three appraisers having at least 10 years of experience in
appraising commercial rental real estate in northeast Connecticut or similar
markets. Within the thirty (30) days following the third appraiser’s being
engaged, each of the three appraisers shall render an appraisal to the parties
of the current fair market rental value for the Premises for such Renewal Term,
and the current fair market rental value of the Premises for such Renewal Term
shall be the average of the third appraiser’s appraisal and the one of the other
two that is closest to it. LESSEE shall have fifteen (15) days after receiving
the three appraisals in which to accept the resulting determination of current
fair market rental value and thereby bind both to the renewal of this Lease for
such Renewal Term, or reject (or fail to respond to) such determination and
thereby not extend this Lease for such Renewal Term.

 

3. Use of Premises; Compliance with Laws. LESSEE shall be permitted to use the
Premises for any and all lawful purposes, including, without limitation, the
following uses (the “Contemplated Uses”): the Business and any lawful uses
reasonably related or ancillary to the Business. LESSOR represents and warrants
to LESSEE that the Premises are properly zoned for and properly licensed and
permitted as required by law for the Premises to be used for the Contemplated
Uses. LESSOR and LESSEE shall each comply with all of the laws, rules and orders
of federal, state, and municipal governments and all their departments
applicable to the Premises.

 

4. Base Rent for the Premises. LESSEE agrees to pay LESSOR throughout the term
of this Lease an annual rent of TWO HUNDRED FIFTEEN THOUSAND SEVEN HUNDRED
Dollars ($215,700.00) per year (the “Base Rent”). The Base Rent shall be payable
in monthly installments of SEVENTEEN THOUSAND NINE HUNDRED SEVENTY FIVE Dollars
($17,975.00) due on the first day of each month. For any partial month at the
beginning or end of the term of this Lease, the Base Rent due for that month
shall be prorated accordingly. Any rents paid under the Prior Lease(s) and
applicable to the term of this Lease shall be credited to the first payment(s)
due hereunder.

 

5. Additional Rent. LESSEE agrees to pay throughout the term of this Lease the
sums described below (“Additional Rent”):

 

(a) Real Property Taxes. All real property taxes and any general or special
assessment or other charge assessed by a governmental agency or authority
against the Premises

 

2



--------------------------------------------------------------------------------

or LESSEE’s use thereof which shall be assessed against the Premises during, and
applicable to, the term of this Lease, and any interest and penalty due on such
payments not being timely or completely made (collectively, the “Impositions”).
Such payment shall be made directly to the authorities and be due by the 10th
day prior to the date on which payment of such Imposition is due to the relevant
taxing authority. LESSEE shall have no obligation to pay any portion of real
property taxes, general or special assessments or other charges assessed by a
governmental agency or authority against the Premises or LESSEE’s use thereof or
installments thereon coming due after expiration of the term of this Lease,
except if and to the extent such installments are applicable to the term of this
Lease.

 

(b) Insurance. The cost of the insurance required to be carried by LESSEE under
the Sections 6(a) and 6(b) below.

 

6. Insurance.

 

(a) Property Coverage. LESSEE shall carry and maintain, subject to the general
requirements set forth in Section 6(e) below, at its sole cost and expense
all-risk insurance coverage to the extent available on commercially reasonable
terms and customary to a business of this type in this area (including, to the
extent available on commercially reasonable terms, replacement value (in
LESSEE’s reasonable estimation) sufficient to cover repair, restoration or
rebuilding of the Premises and tenant improvements and betterments installed by
LESSEE which are improvements to the Premises).

 

(b) Liability Coverage. LESSEE shall carry and maintain, subject to the general
requirements set forth in Section 6(e) below, at its sole cost and expense,
commercial general liability insurance against property damage or personal
injury growing out of the use of, or occurring on or about, the Premises. The
liability limits of each coverage hereby required shall total at least
$1,000,000 per occurrence and $5,000,000 in the annual aggregate. It is agreed
that the use of an umbrella or excess liability policy to satisfy this limit is
acceptable.

 

(c) LESSOR’s Insurance. LESSOR shall carry and maintain, subject to the general
requirements set forth in Section 6(e) below, at its sole cost and expense,
comprehensive general liability insurance, in such amounts and for such risks as
are customarily insured against by lessors of similar properties in similar
markets, but in all events with liability limits of at least $1,000,000 per
occurrence, and in the annual aggregate. It is agreed that the use of an
umbrella or excess liability policy to satisfy this limit is acceptable.

 

(d) Mutual Waiver of Subrogation. It is the intent of the parties that the risk
of loss or damage arising out of or relating to this Lease should be borne by
insurance to the extent of available coverage. Accordingly, LESSEE and LESSOR
waive all rights against each other (and against the agents, employees,
representatives and/or insurers of the other) for any loss or damage to any
building, structure, or other tangible property, or any resulting loss of
income, or losses under worker’s compensation laws and benefits, even though
such loss or damage might have been occasioned by the negligence of such other
party (its agents, employees and/or representatives); provided, however, that:
(i) this waiver of rights shall only be applicable to the extent of insurance
proceeds actually paid to the parties suffering such loss or damage; and (ii)
this waiver of rights shall in no way diminish the indemnity obligations of
LESSEE and

 

3



--------------------------------------------------------------------------------

LESSOR otherwise contained in this Lease; and (iii) the waiver of rights as to
worker’s compensation shall be limited to that allowed under applicable law.
Such waiver of rights shall be in addition to, and not in limitation or
derogation of, any other waiver or release contained in any related agreement
with respect to any claim of LESSEE or LESSOR. Inasmuch as the waiver of rights
shall mean that neither party shall be liable to the other party hereto or to
any insurance company (by way of subrogation or otherwise) and will preclude the
assignment of any of such claim(s) (by way of subrogation or otherwise) to an
insurance company (or any other person), LESSEE and LESSOR shall give written
notice of the terms of this mutual waiver of rights to their respective insurers
and shall have their insurance policies properly endorsed, if necessary, for the
insurance company(s) to honor these waivers.

 

(e) General Requirements. All insurance required of either party hereunder must
name the other party as an additional insured, as its interests may appear, if
any. All policies hereunder shall contain a provision that they may be not be
canceled, changed or non-renewed without thirty (30) days (or in the case of
cancellation for non-payment of premiums, ten (10) days) prior written notice by
the insurer to the other party, if its interests appear thereunder. Each party
shall upon a request from the other, from time to time, provide certificate(s)
of insurance or other applicable evidence that such coverages required hereunder
are in effect. As to any workers’ compensation or automobile insurance required
of LESSEE hereunder (if any), LESSEE may self-insure to the extent that LESSEE
(together with any affiliates) qualifies under applicable state requirements
relating to such workers’ compensation or automobile insurance.

 

7. Tax Matters.

 

(a) Impositions LESSOR shall deliver promptly to LESSEE any relevant notices or
bills with respect to any Impositions or any other taxes, levies, charges and
assessments relating to the Premises. LESSEE shall have the right, at LESSEE’s
sole expense and with notice to LESSOR, to contest, either in LESSEE’s own name
or, if required by law, in the name of LESSOR, the amount of and appeal any
Impositions and any other taxes, levies, charges and assessments against the
Premises which result or would result in Additional Rent, and LESSOR shall
cooperate fully with LESSEE. Pending the outcome of such a contest or appeal,
LESSEE may pay the Additional Rent due based on the Impositions assessed but
shall in any event pay the Additional Rent, if any, necessary to avoid a tax
sale while the contest or appeal is in process, and upon a final determination
in such contest or appeal, LESSEE shall be responsible for all Additional Rent,
penalties and/or interest due as a result of such determination. If LESSEE shall
have paid any Impositions relating to a tax year or period extending after the
expiration of the term of this Lease, LESSOR shall refund to LESSEE, at the time
of termination of the Lease, the pro rated amount of said Impositions applicable
to the unexpired portion of the tax year.

 

(b) Sales, Use and Income Taxes. LESSOR shall pay all sales, income or such
other taxes in the form of sales or use tax or otherwise, in respect to the
payment of rent.

 

8. LESSEE’S Personal Property Taxes. LESSEE shall pay all taxes levied against
its personal property located within the Premises.

 

4



--------------------------------------------------------------------------------

9. Utilities. LESSEE shall be responsible for the payment of all utilities
consumed by LESSEE upon the Premises during the term of this Lease. LESSEE shall
have no liability for any utilities consumed after the end of the term of this
Lease nor by LESSOR during the term of this Lease.

 

10. Janitor Service. LESSEE shall provide at its own cost and expense all
janitorial service for its use of the Premises.

 

11. Alterations, Improvements, etc. LESSEE shall not make any structural
alterations, additions or changes to the Premises, without first submitting to
LESSOR complete plans and specifications for such work or alterations and
obtaining LESSOR’s written consent, which shall not be unreasonably withheld,
except that LESSEE may (without such notice, consent, etc.) make any
non-structural alterations, additions or changes to the Premises reasonably
related to the Contemplated Uses, including, without limitation, installing and
replacing signs, redecorating, making improvements that do not effect
load-bearing walls, and reconfiguring non-load-bearing walls.

 

12. Ownership of Fixtures and Personal Property. LESSOR agrees that all
fixtures, furniture or other personal property of whatever kind and nature kept
or installed on and within the Premises by LESSEE shall remain the property of
LESSEE, and shall not become the property of LESSOR or be considered a fixture
attached to the Premises no matter how affixed to the Premises, and may be
removed by LESSEE at LESSEE’s discretion, at any time, and from time to time
during the term of this Lease and any extension thereof, provided that LESSEE
shall restore and repair the Premises so that removal of any items described in
this Section 12 shall not leave the Premises damaged.

 

13. Mechanics’ and Materialmen’s Liens. LESSOR shall keep the Premises free and
clear from any and all liens, claims and demands for the work performed,
materials furnished, or operations conducted thereon at the instance or request
of LESSOR. LESSEE shall keep the Premises free and clear from any and all liens,
claims and demands for the work performed, materials furnished, or operations
conducted thereon at the instance or request of LESSEE.

 

14. Condition and Maintenance of Premises. LESSEE agrees to accept possession of
the Premises in their present condition (except as to matters specifically
represented or covenanted by LESSOR herein or by LESSOR or Seller in the
Purchase Agreement). LESSEE agrees to keep the Premises in good repair, making
at LESSEE’s expense any maintenance or repairs to the Premises that are needed,
and, at the end of the term of this Lease, delivering the Premises to LESSOR in
good condition, reasonable wear and tear excepted. LESSEE also agrees to care
for the grounds on the Premises, including the mowing of grass and care of
shrubs and shall maintain the sidewalks and parking lot reasonably free from
dirt, snow, ice, rubbish, and any other hazards, encumbrances, or obstructions,
and shall repair the grounds and parking lot whenever and to the extent needed.
Notwithstanding the foregoing and any other provision of this Lease, however,
LESSOR, and not LESSEE, shall be responsible for: (a) loss or damage to the
Premises by fire (not caused by the fault or negligence of LESSEE, or LESSEE’s
agents or employees); (b) for damage to the Premises due to the act of God or
the public enemy; (c) for any paving or concrete work on, in or at the Premises;
(d) for any replacements or capital improvements to exterior and structural
walls, structural floors, foundations, roofing, and/or

 

5



--------------------------------------------------------------------------------

pavement; (e) for any replacements or capital improvements to building systems,
utility lines and other non-clause-(d) components of the Premises except (A) if
required solely because of LESSEE’s particular use of the Premises after the
date hereof in a manner beyond that for which it was used previously (in which
case same shall be LESSEE’s responsibility), and (B) as to that portion of the
cost of any necessary building system or utility line replacements by LESSOR
that are allocable to the term of this Lease remaining after its completion,
when amortized on a straight-line basis across the useful life of such
replacement (in which case such amortized portion shall be paid by LESSEE as
part of its additional monthly rent); and (f) for any repairs and replacements
due to a Casualty or Condemnation Event (as defined below).

 

15. Separate Tax Lots; Boundaries. LESSOR hereby represents and covenants to
LESSEE that (i) the Premises is in and of itself a separate tax lot or lots and
such tax lot or lots do not encompass any property other than the Premises, and
(ii) the buildings and other improvements forming part of the Premises are taxed
separately from any buildings and/or improvements not part of the Premises.
LESSOR represents and warrants to LESSEE that as of the date of this Lease, (a)
all buildings, improvements, building systems, non-moveable equipment, and work
and parking areas are located entirely within the boundary lines of the
Premises, and (b) no property and/or improvements of any adjoining landowner
encroach upon, across or over the Premises, nor do any third parties have any
right of way or other use or easement rights upon, over or across the Premises,
that would effect the marketability of LESSOR’s title in the property, have a
material adverse effect on LESSEE’s ability to continue operating its business
on the property as currently operated or for the Contemplated Uses, or cause
LESSOR, LESSEE or the Premises to be in material non-compliance with any law.

 

16. Assigning, Subleasing, Mortgaging, etc. Except as set forth in the
immediately succeeding sentence, LESSEE shall not assign, sublet, mortgage or
pledge this lease, nor let the whole or any part of the Premises, without
LESSOR’s consent, which consent shall not be unreasonably withheld or delayed,
so long as no Event of Default has occurred and is continuing under this Lease.
LESSEE may, without LESSOR’s consent, (i) transfer its interest in this Lease in
connection with a reorganization of its assets or business, whether by merger,
reorganization, assignment or sublet provided the transferee is a person,
corporation, partnership, limited liability company or other person or entity
controlling, controlled by or under common control with LESSEE; (ii) transfer
its interest in this Lease in connection with a sale of all or substantially all
of its assets or all or substantially all of its assets relating to the business
conducted by LESSEE on the Premises; or (iii) mortgage or otherwise pledge its
interest in this Lease to its current or future lender(s) (and such mortgagee,
assignee or pledgee may, without LESSOR’S consent, foreclose on or otherwise
transfer their interest or title herein, or have LESSEE transfer its interest or
title herein in lieu of foreclosure or similar proceedings, to a successor
mortgagee or pledgee or a third-party purchaser).

 

17. Casualty and Condemnation.

 

(a) LESSOR shall give LESSEE prompt written notice of any damage or destruction
by fire, tornado or other casualty affecting the Premises and of any actual or
threatened condemnation or conveyance in lieu of condemnation affecting the
Premises (each, except a threatened event, being a “Casualty or Condemnation
Event”).

 

6



--------------------------------------------------------------------------------

(b) If the Casualty or Condemnation Event affects the entire Premises or such
portion thereof as will make the remainder unsuitable for the use permitted by
this Lease (in LESSEE’s sole determination), then this Lease shall terminate as
of the date of such Casualty or Condemnation Event.

 

(c) If the portion of the Premises remaining after a Casualty or Condemnation
Event is still suitable (in LESSEE’s sole determination) for the use permitted
by this Lease, this Lease shall not terminate but a portion of the rent shall be
abated, in the case of condemnation, for the rest of the term of this Lease in
proportion to the amount of the Premises taken, and, in the case of casualty
being repaired, for the period of the repair in proportion to the amount of the
Premises being repaired or being used for the repair. Notwithstanding the
immediately preceding sentence, if the Casualty or Condemnation Event materially
interferes with LESSEE’s ability to continue doing business on the Premises or
results in the need for reconstruction or major repairs to more than 25% of the
Premises which reconstruction or repairs are expected to take more than 120 days
in the estimation of a reputable contractor, LESSEE may at its option terminate
this Lease provided such option is exercised within ten (10) business days after
LESSEE is provided with such information. If LESSEE fails to exercise its option
to terminate under the preceding sentence, then LESSOR shall at its expense
promptly repair and restore the Premises (or in the event of a condemnation, the
remaining Premises) to substantially the same condition they were in prior to
the Casualty or Condemnation Event.

 

(d) In the event of any Casualty or Condemnation Event, all compensation or
damages paid in connection with the Condemnation or Casualty Event shall belong
to and be the sole property of LESSOR, except that LESSEE shall be entitled to
any compensation or damages awarded for LESSEE’s trade fixtures, moving expenses
and other interests.

 

18. Right of Entry.

 

(a) LESSOR, LESSOR’s agents, prospective purchasers (subject to LESSEE’s Right
of First Offer and other rights under Section 22 of this Lease), mortgagees and
prospective mortgagees, and, within the last 6 months of the term of this Lease,
LESSOR’s prospective lessees, shall be permitted to inspect and examine the
Premises during normal business hours, upon two (2) business days prior written
notice to LESSEE, which notice shall include a statement as to the reason such
access is needed. In the event of an emergency affecting person or property,
notice given shall be that, if any, as is reasonable under the circumstances.
LESSOR and any other visitors under this Section 18, shall use their reasonable
efforts not to disrupt LESSEE’s operations.

 

(b) LESSOR shall have the right to make any repairs to the Premises which LESSOR
may deem necessary, but this provision shall not be construed to require LESSOR
to make repairs except as otherwise required hereby. LESSEE shall be given at
least ten (10) business days prior written notice of such repair work, or, in
the event of an emergency affecting person or property, such notice, if any, as
is reasonable under the circumstances, and LESSOR shall use reasonable efforts
to prevent such repair work from disrupting LESSEE’s operations.

 

(c) For a period commencing six (6) months prior to the expiration of the term
of this Lease (after expiration of all renewal options or LESSEE’s failure to
exercise any

 

7



--------------------------------------------------------------------------------

applicable renewal option), LESSOR may maintain “For Rent” signs on the front or
any part of the Premises.”

 

19. Events of Default. Any of the following shall be deemed an Event of Default:

 

(a) The failure to pay any installment of Base Rent when the same becomes due
and the failure continues for ten (10) business days after written notice is
given to LESSEE.

 

(b) The failure to pay any installment of Additional Rent when the same becomes
due and the failure continues for twenty (20) business days after written notice
is given to LESSEE.

 

(c) LESSEE’s failure to perform or observe any other covenant, term or condition
of this Lease to be performed or observed by LESSEE and if curable, the failure
continues for thirty (30) days after written notice thereof is given to LESSEE,
or if not curable within thirty (30) days, LESSEE fails to commence the cure
within such thirty (30) days, fails to diligently pursue such cure thereafter or
fails to successfully cure the default within sixty (60) days.

 

(d) The filing or execution or occurrence of:

 

(i) An involuntary petition in bankruptcy against LESSEE and the failure of
LESSEE, in good faith, to promptly commence and diligently pursue action to
dismiss the petition.

 

(ii) A petition against LESSEE seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other relief of the same
or different kind under any provision of the Bankruptcy Act, and the failure of
LESSEE in good faith to promptly commence and diligently pursue action to
dismiss the petition.

 

(iii) A general assignment for the benefit of creditors by LESSEE.

 

(iv) The taking by any party of the leasehold created hereby, or any part
thereof, upon foreclosure, levy, execution, attachment or other process of law
or equity.

 

20. Remedies.

 

(a) So long as an Event of Default has occurred and is continuing, LESSOR may
reenter the Premises, by summary proceedings or by force or otherwise without
being liable for prosecution therefor, take possession of said Premises and
remove all persons therefrom, and may elect to either cancel this Lease or relet
the Premises as agent for LESSEE or otherwise, and receive the rent therefor,
applying the same first to the payment of such reasonable expenses as LESSOR may
be put to in entering and letting; and then to the payment of the rent payable
under this Lease and the fulfillment of LESSEE’s covenants hereunder; the
balance (if any) to be paid to LESSEE who shall remain liable for any
deficiency. Suits or suit for the recovery of such deficiency or damage may be
brought by LESSOR from time to time at the election of LESSOR and nothing herein
shall be deemed to require LESSOR to await the date whereon this Lease or the
demised term would have expired by limitation had there been no such Event of
Default by

 

8



--------------------------------------------------------------------------------

LESSEE. Past due installments of rent shall bear interest at the rate of the
lesser of eight percent (8%) per annum or the maximum lawful rate, until paid.
In the event LESSEE shall continue to hold the Premises after demand therefor by
LESSOR while an Event of Default has occurred and is continuing hereunder or
after the termination of this Lease, LESSOR shall be entitled to secure a
mandatory injunction, without the necessity of posting a bond therefor, to
recover possession thereof. This remedy, however, shall be cumulative of and not
in lieu of any other rights and remedies granted herein or by law.

 

(b) So long as LESSOR fails to perform or observe any covenant, term or
condition of this Lease to be performed or observed by LESSOR, and such failure
continues for fifteen (15) business days after written notice thereof is given
to LESSOR, LESSEE may elect to cancel this Lease. This remedy, however, shall be
cumulative of and not in lieu of any other rights and remedies granted herein or
by law.

 

21. Indemnification. LESSEE shall indemnify and hold LESSOR harmless from any
loss, liability, claim, suit, reasonable costs, reasonable expenses, including,
without limitation, reasonable attorneys fees, and damages, arising out of any
injury to person or damage to property on or about the Premises, resulting from
and/or caused by the negligence or misconduct of LESSEE, its agents, servants or
employees, or any breach of representation or covenant hereunder, except to the
extent that any such injury or damage is due to the willful or negligent act or
omission of LESSOR, its agents, servants or employees. LESSOR shall indemnify
and hold LESSEE harmless from any loss, liability, claim, suit, reasonable
costs, reasonable expenses, including, without limitation, reasonable attorneys
fees, and damages, arising out of any injury to person or damage to property on
or about the Premises, resulting from and/or caused by the misconduct or willful
or negligent act or omission of LESSOR, its agents, servants or employees, or
any breach of representation or covenant hereunder, except to the extent that
any such injury or damage is due to the willful or negligent act or omission of
LESSEE, its agents, servants or employees.

 

22. Right of First Offer. So long as this Lease is in effect, whether in its
initial term or under a renewal, extension, modification or amendment:

 

(a) If LESSOR wishes to offer, or consider a bona fide offer, for the sale or
other transfer of the Premises or the real property underlying the Premises
(other than transfers to members of transferor’s immediate family, descendants
and/or trusts for the benefit of such persons, with the understanding that any
such transferee(s) will remain subject to this Section 22), then at least sixty
(60) days prior to offering or considering such offers, LESSOR shall first offer
the Premises to LESSEE by a writing (an “Offer Notice”) specifying the material
terms (including, without limitation, property affected, form and amount of
consideration to be paid, any liabilities to be assumed, and intended date for
closing). Upon LESSEE’s receipt of the Offer Notice, LESSEE shall have sixty
(60) days to accept such offer by written notice to LESSOR. If LESSEE accepts
such offer, settlement shall be held by the earlier of (i) 60 days after its
acceptance, or (ii) at LESSEE’s option, such earlier closing date as was set
forth in the Offer Notice. Upon settlement, LESSOR shall convey to LESSEE (or
its designee) good and marketable title to the Premises free and clear of all
liens, encumbrances and restrictions (except this Lease). If LESSEE does not
accept the offer within the time period specified and the transfer contemplated
closes according to the terms specified in the Offer Notice and by the

 

9



--------------------------------------------------------------------------------

earlier of (i) the time frame set forth in the Offer Notice or (ii) six (6)
months after the Offer Notice was given, then LESSEE’s option to purchase
hereunder shall terminate.

 

(b) In clause (a) above, the purchase price to be paid by LESSEE shall be
reduced from the amount in the Offer Notice by an amount equal to the cost of
any capital improvements to the Premises by LESSEE that are not fully
depreciated and that would be transferred by LESSOR as part of the sale or
transfer and that were made and paid for by LESSEE on or after the date of this
Lease.

 

23. LESSOR Lien Waiver; LESSEE’s Lenders’ Cure Rights. LESSOR HEREBY WAIVES ANY
AND ALL LIENS AGAINST LESSEE’S PROPERTY LOCATED AT OR ON THE PREMISES, WHETHER
CREATED BY CONTRACT, UNDER STATUTORY OR COMMON LAW, AT EQUITY OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, RIGHTS OF LEVY, EXECUTION, ATTACHMENT, SALE,
DISTRESS OR DISTRAINT. LESSOR ACKNOWLEDGES THAT, IN RELIANCE ON THIS WAIVER,
LESSEE MAY GRANT TO ITS LENDERS CERTAIN LIENS ON LESSEE’S PROPERTY INCLUDING
LESSEE’S PROPERTY LOCATED NOW OR IN THE FUTURE AT OR ON THE PREMISES. Provided
LESSOR is given notice of the identity and address of LESSEE’s current or future
lender(s), LESSOR will give such lender(s) ten (10) business days notice of, and
the right (without obligation) to cure during LESSEE’s cure period plus ten (10)
business days, any LESSEE’s default under this Lease or any related document
before taking any action to terminate or otherwise enforce LESSOR’s remedies
under this Lease.

 

24. Subordination, Non-Disturbance and Attornment.

 

(a) LESSOR represents that the only parties, including, without limitation,
lenders or lessors, who have any rights (or are currently expected to obtain any
rights) in the Premises which are or would be superior to those of LESSEE or
which could divest LESSEE of its rights to lease, occupy or enjoy the Premises
hereunder are those described on Schedule B attached hereto (each, including any
future superior party, being a “Superior Party”).

 

(b) If in the future LESSOR shall mortgage its interests in any real property
relating to the Premises under a mortgage or mortgages, this Lease, and the
rights of LESSEE hereunder, shall be automatically subject and subordinate to
the lien or liens of such mortgage(s) (including any renewals, modifications,
consolidations, replacements and/or extensions thereof and all advances made
upon the security thereof), provided however that as a precondition to such
subordination LESSOR shall have delivered to LESSEE, executed and delivered by
the holder of such mortgage or mortgages, an agreement mutually and reasonably
agreeable to LESSEE and such party confirming that LESSEE may continue to use,
possess and enjoy the Premises without being disturbed in any manner, or
divested of any right hereunder or being in any other manner impaired, so long
as no Event of Default has been called under this Lease. Upon the request of
such holder(s), such instrument may also contain language, in a form customary
and reasonable, to confirm the resulting subordination hereunder, which
instrument LESSEE shall then execute and deliver to such holder.

 

(c) LESSOR covenants that, upon request of LESSEE or LESSEE’s current or future
lender(s), LESSOR will execute, and use its best efforts to get each Superior
Party to

 

10



--------------------------------------------------------------------------------

execute, such forms of (A) certification (as to matters such as those set forth
in Section 25), (B) lien waiver, (C) notice or memorandum of lease (or other
document to evidence this Lease of record, including any consent of such
Superior Party to the recording of such notice or memorandum of lease), and (D)
consent to the pledge, mortgage or hypothecation of LESSEE’s estate, right,
title and interest in this Lease, each as is reasonably required by LESSEE’s
current or future lender(s) in order for such lender(s) to confirm the validity,
perfection, priority and enforceability of its lien in LESSEE’s personal
property and the validity, perfection, and enforceability of its lien on
LESSEE’s real property.

 

25. Estoppel Certificates. LESSOR and LESSEE each agree that, upon not less than
ten (10) business days prior request by the other party, it will execute and
deliver to such other party and/or its mortgagee, prospective mortgagee,
prospective purchaser or prospective permitted assignee, a statement in writing
certifying: (1) to the form of this Lease as then constituted; (2) that such
Lease is unmodified and in full force and effect; (3) the date of commencement
and expiration of the term of such Lease, and any options to renew under such
Lease; (4) the then current fixed rent rate under such Lease; (5) the dates to
which the rental and other charges have been paid; and (6) that to its
knowledge, the other party, is not in default under any provision of such Lease,
nor, do any facts or conditions exist which with the passing of time or the
giving of notice would constitute a default under this Lease, or, if it knows of
any such facts, conditions or defaults, the nature of them.

 

26. Notice/Memorandum of Lease. LESSOR and LESSEE agree that, simultaneously
herewith, they will execute and deliver for recording a memorandum, notice or
short-form of lease sufficient to evidence this Lease of record in the real
estate records of the county in which the Premises are located, substantially in
the form of Annex A attached hereto. LESSOR and LESSEE agree that this Lease
itself will not be recorded.

 

27. Holding Over. It is agreed and understood that any holding over by LESSEE of
the Premises at the expiration of this Lease shall operate and be construed as a
tenancy from month to month at a Base Rent of one and one-half times the Base
Rent stipulated for the last month of this Lease, and LESSEE shall be liable to
LESSOR for all loss or damage foreseeable by LESSEE on account of any holding
over against LESSOR’s will after the termination of this Lease.

 

28. Quiet Enjoyment. So long as no Event of Default has occurred and is
continuing hereunder, LESSEE shall at all times have the peaceable and quiet
enjoyment of possession of the Premises without any manner of hindrance from
LESSOR or any party claiming under LESSOR.

 

29. Notices. Any demand to be made or notice to be given hereunder may be made
or given to the party addressed by first class mail return receipt requested or
by overnight courier, signature required, addressed to the party at the address
set forth above for that party.

 

11



--------------------------------------------------------------------------------

30. Miscellaneous:

 

(a) Attorney Fees. In the event either party commences any action or proceeding
under this Lease to enforce any right or remedy hereunder, the prevailing party
shall be entitled to recover its reasonable costs and attorney’s fees.

 

(b) Non-Merger. Upon LESSEE or LESSOR’s acquisition of the interest of the other
or any other interest in the underlying real property, no estates in the
underlying real property shall merge or be deemed to merger, and this Lease
shall remain in full force and effect, unless and until the party owning
multiple estates signs a writing expressly merging some or all of them.

 

(c) No Joint Venture. Nothing contained herein shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent, of partnership or of joint venture between the parties
hereto, it being agreed that no provision hereof or acts of the parties
contemplated hereby shall be deemed to create any relationship between the
parties other than the relationship of lessor and lessee.

 

(d) Complete Agreement. All negotiations, considerations, representations and
understandings between the parties with respect to leasing the Premises are
incorporated herein and may be modified or altered only by written instrument
signed by the parties to this Lease. Notwithstanding the above, however, this
Lease is subject in all respects to, and shall not amend or undermine in any
respect, the agreements set forth in the Purchase Agreement.

 

(e) Modification. No Provisions of this Lease shall be waived or altered, nor
shall there by any addition thereto, except by writing endorsed hereon, or
attached hereto, and signed by the party to be bound thereby.

 

(f) Parties Bound. This Lease shall be binding upon and insure to the benefit of
the parties hereto and their heirs, personal representatives, successors and
assigns.

 

(g) Headings and Section Numbers. The captions and section numbers of this Lease
are inserted only as a matter of convenience and are not intended to define,
limit, construe or describe the scope or intent of such provisions.

 

(h) Governing Law. This Lease shall be governed by the Laws of the state in
which the Premises are located.

 

(i) Counterparts. This Lease may be executed in any number of counterparts, each
of which, when executed and delivered, being an original, and such counterparts
together constituting one and the same instrument.

 

(j) Enforcement; Submission to Jurisdiction. Any disputes between LESSOR and
LESSEE hereunder shall be resolved in accordance with the terms and provisions
of §11(i) of the Purchase Agreement. In connection with the entry of judgment
upon an award rendered in arbitration pursuant to such provisions and/or a
request to provide interim or provisional relief pursuant to such provisions,
each of LESSOR and LESEE (each a “party”) submits to the jurisdiction of any
state or federal court sitting in the State of Connecticut in any action or
proceeding arising out of or relating to this Lease and agrees that all claims
in respect of the action or proceeding may be heard and determined in any such
court. Each party also agrees not

 

12



--------------------------------------------------------------------------------

to bring any action or proceeding arising out of or relating to this Lease in
any other court. Each party hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of any other party with respect
thereto. Any party may make service on the other party by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 29 above. Nothing in this
subsection (j), however, shall affect the right of any party to serve legal
process in any other manner permitted by law or in equity. Each party agrees
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law or in equity.

 

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

EXECUTED, as of the date stated above, by the undersigned LESSOR and LESSEE.

 

Signed, sealed and delivered in the presence of:

               

LESSOR:

    /S/    MARCIA C. SUGRUE                    

Name:

  Marcia C. Sugrue                             /S/    JAMES V. DANDENEAU        

Name:

              JAMES V. DANDENEAU        

LESSEE:

           

MPAV ACQUISITION LLC (soon to be renamed

PUTNAM PLASTICS COMPANY LLC)

    /S/    MARCIA C. SUGRUE              

By:

  /S/    JAMES G. BINCH        

Name:

  Marcia C. Sugrue      

Name:

  James G. Binch            

Title:

  President                  

Name:

               

 

STATE OF CONNECTICUT   )     : ss.  HARTFORD COUNTY OF HARTORD   )

 

The foregoing instrument was acknowledged before me this 8th day of November,
2004 by James V. Dandeneau.

 

In witness whereof, I hereunto set my hand.

 

/S/    THOMAS H. BORNER         Commissioner of the Superior Court

 

STATE OF CONNECTICUT   )     : ss.  HARTORD COUNTY OF HARTORD   )

 

The foregoing instrument was acknowledged before me this 9th day of November,
2004 by the President of MPAV Acquisition LLC, a Connecticut limited liability
company, on behalf of the limited liability company.

 

In witness whereof, I hereunto set my hand.

 

/S/    MARCIA C. SUGRUE          Commissioner of the Superior Court

 

14



--------------------------------------------------------------------------------

SCHEDULE A

 

Legal Description

 

That certain parcel of land located on the southerly side of Louisa Viens Drive
in the Town of Killingly, County of Windham and State of Connecticut, and shown
as revised Lot #10 on a plan entitled “Survey Plan Prepared for TOWN OF
KILLINGLY - Revised Lot #10 & Lot #10A - Louisa Viens Drive - Killingly,
Connecticut - Scale 1” = 40’ - 9/17/87, Revised 11/30/87 -Kieltyka, Woodis &
Pike, Land Surveyors”, being bounded and described as follows:

 

Beginning at a point in the southerly line of Louisa Viens Drive marking the
northwesterly corner of the herein described Lot #10 and the northeasterly
corner of Lot #10A as shown on the above-mentioned plan, said point being
located 3,090’ more or less easterly and northerly of the intersection of Louisa
Viens Drive with Lake Road, thence S 86°° 57’ 36” E, 204.24’ to a point; thence
in a southeasterly direction 42.40’ along a curve to the right having a radius
of 30.03’ to a concrete monument; thence in a southeasterly direction 92.67’
along a curve to the left having a radius of 65.00’ to a point at the
northwesterly corner of Lot #9B, the last three (3) courses being in the
southerly and southwesterly line of Louisa Viens Drive and the cul-de-sac at the
end of Louisa Viens Drive; thence S 0° 45’ 29” E, bounded easterly by said Lot
#9B, 401.09’ to a point in a wall in the northerly line of land now or formerly
of National Patent Development Corporation; thence N 89° 11’ 27’ W, 171.63’ to a
point at a wall intersection; thence N 88° 29’ 58” W, 154.09’ to a point and the
southeast corner of Lot #10A on the above-mentioned plan, the last two (2)
courses being along a wall and bounded southerly by land now or formerly of said
National Patent Development Corporation; thence N 3° 02’ 24” E, bounded westerly
by said Lot #10A, 491.02’ to a point in the southerly line of Louisa Viens Drive
and the point of beginning.

 

The above described revised Lot #10 contains approximately 3.36 acres.

 

Said premises are subject to a certain Declaration of Industrial Park Covenants
and restrictions, which covenants are recorded at Volume 250, Page 167, et seq.
of the Killingly Land Records, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE B

 

Superior Lenders, Lessors, etc.

 

Party

--------------------------------------------------------------------------------

  

Source of Rights

--------------------------------------------------------------------------------

 

None.

 



--------------------------------------------------------------------------------

ANNEX A

 

Form of Notice/Memorandum of Lease

 

Please return to:

Nancy L. Lomazzo, Esq.

Finn Dixon & Herling LLP

One Landmark Sq., Suite 1400

Stamford, CT 06901-2689

 

NOTICE OF LEASE

 

KNOW ALL MEN BY THESE PRESENTS, that:

 

JAMES V. DANDENEAU (“LESSOR”), having an address at 307 Thompson Road, Thompson,
CT 06277, and MPAV ACQUISITION LLC, a Connecticut limited liability company soon
to be renamed PUTNAM PLASTICS COMPANY LLC (“LESSEE”), having an address at c/o
Memry Corporation, 3 Berkshire Blvd., Bethel, Connecticut 06801, Attention: Mr.
James G. Binch, have entered into a Commercial Lease Agreement (the “Lease”),
dated as of November     , 2004, concerning the premises located at and commonly
known as 130 Louisa Viens Drive, Dayville (Town of Killingly), Windham County,
Connecticut 06241 (the “Premises”), which Premises are described in Schedule A
attached hereto and made a part hereof.

 

1. Names and Addresses of Parties.

 

Lessor:    JAMES V. DANDENEAU At:    307 Thompson Road, Thompson, CT 06277
Lessee:    MPAV ACQUISITION, LLC (soon to be renamed      PUTNAM PLASTICS
COMPANY LLC) At:    c/o Memry Corporation, 3 Berkshire Blvd.,      Bethel,
Connecticut 06801, Attention: Mr. James G. Binch

 

2. Reference to Lease. The Lease consists of the Commercial Lease Agreement
dated as of November     , 2004.

 



--------------------------------------------------------------------------------

3. Term of Lease; Renewal Terms. The initial term of the Lease shall commence on
November     , 2004, and end on November 30, 2009. The extension term(s) of the
Lease under the Lease, if exercised, will commence on December 1, 2009 and June
1, 2012, respectively, and end on May 31, 2012 and November 30, 2014,
respectively.

 

4. Rights of First Offer. Lessor has granted Lessee certain rights of first
offer under Section 22 of the Lease.

 

5. Description of Property. The leased premises are the Premises.

 

6. Place Where Lease Is Filed. The Lease is on file with the Lessor at the
offices of Finn, Dixon & Herling, LLP, One Landmark Square, Suite 1400,
Stamford, Connecticut 06901, or with the Lessee at the Premises.

 

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the              day of November, 2004.

 

Signed, sealed and delivered in the presence of:

     

LESSOR:

                 

Name:

                             

Name:

              JAMES V. DANDENEAU        

LESSEE:

        MPAV ACQUISITION LLC (soon to be renamed

Name:

          PUTNAM PLASTICS COMPANY LLC)            

By:

   

Name:

         

Name:

               

Title:

   

 

STATE OF CONNECTICUT   )     : ss.                     
COUNTY OF                            )

 

The foregoing instrument was acknowledged before me this              day of
November, 2004 by James V. Dandeneau.

 

In witness whereof, I hereunto set my hand.

 

 

Commissioner of the Superior Court / Notary Public

My commission expires: _____________________

 

STATE OF CONNECTICUT   )     : ss.                     
COUNTY OF                            )

 

The foregoing instrument was acknowledged before me this              day of
November, 2004 by                      of MPAV Acquisition LLC, a Connecticut
limited liability company, on behalf of the limited liability company.

 

In witness whereof, I hereunto set my hand.

 

 

Commissioner of the Superior Court / Notary Public

My commission expires: _____________________

 

3



--------------------------------------------------------------------------------

Schedule A

 

Legal Description

 

That certain parcel of land located on the southerly side of Louisa Viens Drive
in the Town of Killingly, County of Windham and State of Connecticut, and shown
as revised Lot #10 on a plan entitled “Survey Plan Prepared for TOWN OF
KILLINGLY - Revised Lot #10 & Lot #10A - Louisa Viens Drive - Killingly,
Connecticut - Scale 1” = 40’ - 9/17/87, Revised 11/30/87 -Kieltyka, Woodis &
Pike, Land Surveyors”, being bounded and described as follows:

 

Beginning at a point in the southerly line of Louisa Viens Drive marking the
northwesterly corner of the herein described Lot #10 and the northeasterly
corner of Lot #10A as shown on the above-mentioned plan, said point being
located 3,090’ more or less easterly and northerly of the intersection of Louisa
Viens Drive with Lake Road, thence S 86°° 57’ 36” E, 204.24’ to a point; thence
in a southeasterly direction 42.40’ along a curve to the right having a radius
of 30.03’ to a concrete monument; thence in a southeasterly direction 92.67’
along a curve to the left having a radius of 65.00’ to a point at the
northwesterly corner of Lot #9B, the last three (3) courses being in the
southerly and southwesterly line of Louisa Viens Drive and the cul-de-sac at the
end of Louisa Viens Drive; thence S 0° 45’ 29” E, bounded easterly by said Lot
#9B, 401.09’ to a point in a wall in the northerly line of land now or formerly
of National Patent Development Corporation; thence N 89° 11’ 27’ W, 171.63’ to a
point at a wall intersection; thence N 88° 29’ 58” W, 154.09’ to a point and the
southeast corner of Lot #10A on the above-mentioned plan, the last two (2)
courses being along a wall and bounded southerly by land now or formerly of said
National Patent Development Corporation; thence N 3° 02’ 24” E, bounded westerly
by said Lot #10A, 491.02’ to a point in the southerly line of Louisa Viens Drive
and the point of beginning.

 

The above described revised Lot #10 contains approximately 3.36 acres.

 

Said premises are subject to a certain Declaration of Industrial Park Covenants
and restrictions, which covenants are recorded at Volume 250, Page 167, et seq.
of the Killingly Land Records, as amended.

 

4